     Case 1:20-cv-00448-NONE-SKO Document 35 Filed 06/04/20 Page 1 of 1


 1

 2                        UNITED STATES DISTRICT COURT
 3                               EASTERN DISTRICT OF CALIFORNIA
 4
       DAKAVIA MANAGEMENT CORP., et al.,                 Case No. 1:20-cv-00448-NONE-SKO
 5
                         Plaintiffs,                     ORDER GRANTING THE PARTIES’
 6                                                       STIPULATION AND CONTINUING
                                                         SCHEDULING CONFERENCE
 7            v.
                                                         (Doc. 34)
 8     BRANDON BIGELOW, et al.,
 9                       Defendants.
10     _____________________________________/
11

12
             This case was filed on March 26, 2020, and all defendants have either appeared or been
13
      voluntarily dismissed or defaulted. On June 3, 2020, the parties who have appeared filed a
14
      stipulation to continue the scheduling conference currently set for June 30, 2020, because they
15
      anticipate that either a motion to dismiss or an amended complaint will be filed prior to June 30,
16
      2020, and the pleadings will not be at issue by that date. (See Doc. 34.)
17
             For good cause shown, the Court GRANTS the parties’ request and CONTINUES the
18
      mandatory scheduling conference from June 30, 2020, to August 11, 2020, at 9:30 a.m. The parties
19
      SHALL submit their joint scheduling report by no later than August 4, 2020.
20

21
     IT IS SO ORDERED.
22

23 Dated:     June 4, 2020                                       /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
